United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
DEPARTMENT OF THE ARMY, U.S. ARMY
)
MEDICAL COMMAND, Fort Bliss, TX,
)
Employer
)
___________________________________________ )
M.V., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1502
Issued: November 18, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
JURISDICTION
On June 11, 2013 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ (OWCP) merit decision dated February 5, 2013 that denied her claim.
The record also contains an OWCP decision dated March 20, 2013 denying appellant’s request
for reconsideration, without a merit review, pursuant to 5 U.S.C. § 8128(a). Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant has met her burden of proof to establish an injury
in the performance of duty; and (2) whether OWCP properly refused to reopen appellant’s case
for further review of the merits of her claim pursuant to 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On October 29, 2012 appellant, then a 60-year-old patient administration clerk, filed an
occupational disease claim alleging that she had pain in both hands and arms due to repetitive
use of the hands due to typing and filing patient medical reports. She indicated that she first
realized the disease or illness was caused or aggravated by her employment on October 1, 2012.
Appellant did not stop work.
In support of her claim, appellant submitted a statement in which she described her
duties, which included repetitive typing, filling out numerous forms and filling out records. Her
supervisor concurred with her statement describing her duties.
OWCP received a follow-up appointment slip and an October 23, 2012 disability
certificate from a physician’s assistant.
In letters dated November 16, 2012, OWCP requested additional factual and medical
evidence from appellant and the employing establishment.
In a December 7, 2012 statement, appellant described her duties and indicated that she
believed that the repetitive nature of her duties was the cause of her arm pain. She also noted
that her outside duties included reading, walking outside and using the elliptical depending upon
the weather. Appellant indicated that her husband did the cooking; she did not do sports or play
any musical instruments.
In a January 14, 2013 progress note, Virginia Lopez, a physical therapist, noted that
appellant was having pain in her right shoulder and elbow and bilateral wrists. She indicated that
appellant fell a few years earlier on her outstretched arm, previously had elbow pain and was
diagnosed with epicondylitis. Ms. Lopez noted that appellant received physical therapy and was
having increasing symptoms in her arms.
By decision dated February 5, 2013, OWCP denied appellant’s claim finding that she
failed to submit the necessary medical evidence in support of her claim. It noted that she did not
submit any medical evidence that gave a complete history, a definitive diagnosis and the cause of
the injury in connection with the injury and/or events.
Appellant requested reconsideration of OWCP’s February 5, 2013 decision on
March 11, 2013. OWCP received a copy of the January 14, 2013 progress notes from a physical
therapist.
In a February 26, 2013 report, Dr. Phillip J. Lavallee, Board-certified in occupational
medicine noted that appellant initially started having pain in October 2012 and that she worked
as a patient administration clerk and data transcriber. He explained that she was initially seen on
October 23, 2012 for her complaints of pain in the right shoulder, elbow wrist and hand and
explained that her workload had increased. Dr. Lavallee advised that appellant complained of
right hand, wrist, and elbow pain and her pain progressively worsened. He indicated that her
pain was worse with typing, writing and filing. Dr. Lavallee noted that appellant had a previous
claim in 2002 for similar symptoms and occupational therapy was helpful. He examined her and
provided findings. Dr. Lavallee diagnosed wrist pain, hand pain and lateral epicondylitis. He
2

noted that the therapist recommended continued therapy. Dr. Lavallee opined “I believe this
condition is work related. The symptoms began with the added workload. The [patient] has
continued to work and although the workload has remained the same, the changes to her
workstations and therapy have helped.” Dr. Lavallee recommended continued therapy.2
By decision dated March 20, 2013, OWCP denied appellant’s request for reconsideration
finding that she failed to submit either new and relevant evidence or legal contentions not
previously considered. It noted that the February 26, 2013 report came from a physician’s
assistant and was not relevant unless countersigned by a physician.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury was sustained in the performance of duty as alleged and
that any disability and/or specific condition for which compensation is claimed are causally related
to the employment injury.3 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.4
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; and (3) medical evidence establishing that the employment
factors identified by the claimant were the proximate cause of the condition for which
compensation is claimed or, stated differently, medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the claimant. The medical
evidence required to establish causal relationship, generally, is rationalized medical opinion
evidence. Rationalized medical opinion evidence is medical evidence which includes a physician’s
rationalized opinion on the issue of whether there is a causal relationship between the claimant’s
diagnosed condition and the implicated employment factors. The opinion of the physician must be
based on a complete factual and medical background of the claimant, must be one of reasonable
medical certainty, and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by the
claimant.5

2

The report was also signed by a physical therapist.

3

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

4

Victor J. Woodhams, 41 ECAB 345 (1989).

5

Id.

3

ANALYSIS -- ISSUE 1
In the instant case, appellant alleged that her bilateral upper extremity was caused by the
repetitive use of her hands in the performance of duty. The Board initially notes that there is no
evidence refuting that the claimed employment factor, that her position required her to
repetitively use her hands in the performance of duties, which included typing and filling out
forms. Consequently, the Board finds that appellant has established that she used her hands on a
repetitive basis. However, OWCP denied the claim finding that she did not provide any medical
evidence to establish that a medical condition was diagnosed in connection with the claimed
event or work factors.
The Board finds that appellant has not submitted any medical evidence to establish that
her bilateral upper extremity condition was caused or aggravated by typing and filling out forms
at work or any other specific factors of her federal employment. The Board notes that there were
no medical records submitted by a physician which contained a rationalized medical opinion
explaining the cause of appellant’s bilateral upper extremity condition.6 OWCP informed
appellant of the deficiencies in the medical evidence and what was needed to establish her claim
in a letter dated November 16, 2012. However, the only evidence received was a January 14,
2013 progress note from a physical therapist. Health care providers such as nurses,
acupuncturists, physician’s assistants and physical therapists are not physicians under FECA.
Thus, their opinions on causal relationship do not constitute rationalized medical opinions and
have no weight or probative value.7
The Board has held that the mere fact that a condition manifests itself during a period of
employment does not raise an inference that there is a causal relationship between the two.8
Neither the fact that the condition became apparent during a period of employment nor the belief
that the condition was caused or aggravated by employment factors or incidents is sufficient to
establish causal relationship.9 Causal relationship must be substantiated by reasoned medical
opinion evidence, which is appellant’s responsibility to submit.
As there is no probative, rationalized medical evidence addressing and explaining why
appellant’s bilateral upper extremity condition was caused and/or aggravated by factors of her
employment, appellant has not met her burden of proof in establishing that she sustained a
medical condition in the performance of duty causally related to factors of employment.

6

See 5 U.S.C. § 8101(2). This subsection defines the term “physician.” See also Charley V.B. Harley, 2 ECAB
208, 211 (1949) (where the Board held that medical opinion, in general, can only be given by a qualified physician).
7

Jane A. White, 34 ECAB 515, 518 (1983).

8

See Joe T. Williams, 44 ECAB 518, 521 (1993).

9

Id.

4

LEGAL PRECEDENT -- ISSUE 2
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,10
OWCP’s regulations provide that a claimant’s application for reconsideration must be submitted
in writing and set forth arguments or contain evidence that either: (1) shows that OWCP
erroneously applied or interpreted a specific point of law; (2) advances a relevant legal argument
not previously considered by OWCP; or (3) constitutes relevant and pertinent new evidence not
previously considered by OWCP.11 To be entitled to a merit review of OWCP’s decision
denying or terminating a benefit, a claimant must file his or her application for review within one
year of the date of that decision.12 When a claimant fails to meet one of the above standards,
OWCP will deny the application for reconsideration without reopening the case for review on the
merits.13
ANALYSIS -- ISSUE 2
Appellant requested reconsideration on March 11, 2013. In support of her claim for an
occupational disease, she submitted a February 26, 2013 report, from Dr. Lavallee. OWCP
specifically noted that the February 26, 2013 report came from a physician’s assistant and was
not relevant unless countersigned by a physician. However, this report is relevant as it was
signed by Dr. Lavallee, a physician, Board-certified in occupational medicine, and he supported
that appellant’s medical condition was employment related. The Board finds that this new
evidence is relevant to the medical causation issue in the present case. As appellant provided
relevant and pertinent new evidence not previously considered, OWCP improperly denied her
reconsideration request. Therefore, OWCP was obligated to conduct a merit review of the
claim.14
Reopening a claim for merit review does not require a claimant to submit all evidence
that may be necessary to discharge his burden of proof.15 If OWCP should determine that the
new evidence submitted lacks probative value, it may deny modification of the prior decision,
but only after the case has been reviewed on the merits.16 On remand OWCP shall conduct a
merit review of the case and issue an appropriate merit decision.

10

5 U.S.C. § 8128(a). Under section 8128(a) of FECA, the Secretary of Labor may review an award for or
against payment of compensation at any time on his own motion or on application.
11

20 C.F.R. §§ 10.609(a) and 10.606(b).

12

Id. at § 10.607(a).

13

Id. at § 10.608(b).

14

D.M., Docket No. 10-1844 (issued May 10, 2011).

15

See Kenneth R. Mroczkowski, 40 ECAB 855 (1989); Helen E. Tschantz, 39 ECAB 1382 (1988).

16

See Dennis J. Lasanen, 41 ECAB 933 (1990).

5

On appeal, appellant argued that her report was signed by a physician. The Board has
noted that the report was signed by a physician and the case is being remanded for further
development.
CONCLUSION
The Board finds that appellant has not met her burden of proof in establishing that she
sustained an injury in the performance of duty. The Board further finds that OWCP improperly
denied appellant’s request for reconsideration.
ORDER
IT IS HEREBY ORDERED THAT the February 5, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed. The March 20, 2013 decision is remanded for a
merit review.
Issued: November 18, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

6

